Name: Commission Regulation (EEC) No 93/84 of 13 January 1984 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 11 /24 Official Journal of the European Communities 14 . 1 . 84 COMMISSION REGULATION (EEC) No 93/84 of 13 January 1984 fixing the aid for soya beans to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as set out in this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1984/82 (2), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 2744/83 (3), as last amended by Regulation (EEC) No 3737/83 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2744/83 HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 18,349 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 16 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 January 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 190 , 28 . 7. 1979 , p. 8 . (J) OJ No L 215, 23 . 7 . 1982, p. 7. (3) OJ No L 269, 1 . 10 . 1983, p. 46 . (4) OJ No L 370 , 31 . 12 . 1983 , p . 42 .